Title: [Diary entry: 28 October 1781]
From: Washington, George
To: 

28th. Began to Embark the Ordnance and Stores for the above purpose.  Received a Letter from the Count de Grasse, declining the Convoy he had engaged to give the detachment for Wilmington & assigning his reasons for it. This after a suspence & consequent delay of 6 or 7 days obliged me to prepare to March the Troops by Land under the command of M. Genl. St. Clair. In the Evening of this day Intilligence was received from the Count de Grasse that the British fleet was off the Capes, & consisted of 36 Ships 25 of which were of the line & that he had hove out the Signal for all his People to come on board & prepare to Sail—but many of his Boats & hands being on Shore it could not be effected.